Citation Nr: 0620749	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher rate of special monthly 
compensation (SMC).

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for thrombophlebitis/varicose veins of the left 
leg.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
December 1944.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that granted service connection for 
thrombophlebitis/varicose veins of the left leg and assigned 
an initial evaluation of 20 percent from June 15, 2000.

In January 2005, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board.

The issue of entitlement to a higher rate of SMC is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to September 21, 2005, thrombophlebitis/varicose 
veins of the left leg were manifested by intermittent edema 
and the need for medical management through continuous use of 
anticoagulant medication.   

2.  From September 21, 2005, thrombophlebitis/varicose veins 
of the left leg are manifested by persistent edema not 
relieved by elevation of the leg, beginning stasis changes 
and evidence of persistent ulceration. 


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for 
thrombophlebitis/varicose veins of the left lower extremity 
have been met from September 21, 2005.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.21, 4.104, 
Diagnostic Codes 7120, 7121 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim to 
establish entitlement to service connection for 
thrombophlebitis/varicose veins.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 2001 RO letter and the April 2005 RO letter, issued 
pursuant to the January 2005 Board remand, informed him of 
the provisions of the VCAA and he was advised to identify any 
evidence in support of his claim that had not been obtained.  
They emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claim.  Collectively, the correspondence mentioned above 
advised him of the evidence he needed to show that he was 
entitled to a higher initial rating for his 
thrombophlebitis/varicose veins disability.  The VCAA-
directed letters informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the initial 
VCAA notice in this case was provided to the veteran prior to 
the initial AOJ adjudication of the claim and as a result the 
timing of the notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
As explained below the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  The second VCAA-specific 
notice directed to the initial rating was issued while the 
case was on remand from the Board and it was nearly a year 
after a second notice was issued that VA considered the claim 
again in November 2005.  Thus any timing deficiency in not 
providing comprehensive notice prior to the initial rating 
was cured by subsequent action in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in April 2005 had a specific reference on page 2 that 
invited him to submit any evidence he possessed that 
pertained to his claim, and to advise VA if there was any 
evidence or information he thought would support his claim.  
The Board finds this statement fairly represented the content 
of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial determination on the merits is harmless error.  
The record shows the veteran had a meaningful opportunity to 
participate effectively in the processing of the claim.  
However, because the claim has already been proven, and the 
effective date and initial rating assigned, the purpose of 
section 5103(a) has been satisfied and any notice deficiency 
is harmless.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his thrombophlebitis/varicose vein disability, and in 
development of the claim the record has been supplemented 
with other VA clinical records and private treatment records.  
Thus, the Board finds the development is adequate when read 
in its entirety, and that it satisfied the directive in the 
remand order and the obligations established in the VCAA.  
The duty to assist having been satisfied, the Board will turn 
to a discussion of the issue on the merits.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  In view 
of the number of atypical instances, it is not expected that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.   38 C.F.R. 
§ 4.7.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, as in this case, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §§ 3.400, 4.2.  A 
determination with regard to the assignment of specific 
ratings must be made upon a review of the entire evidentiary 
record including thorough and comprehensive examinations that 
are representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  38 U.S.C.A. § 5110 must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  Meeks v. West, 12 Vet. 
App. 352 (1999).

The rating schemes for varicose veins and post-phlebitic 
syndrome provide the following interval ratings for the 
findings attributed to the effects of varicose veins or to 
venous disease: 100 percent with massive board-like edema 
with constant pain at rest.  60 percent with persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  40 percent with persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  20 percent with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  10 percent 
with intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  0 
percent, asymptomatic palpable or visible varicose veins.   
NOTE: These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factors (§ 4.26), if applicable.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7120, 7121.  In this case the 
applicable rating schemes are duplicative and there do not 
appear to be separate and distinct manifestations that could 
be compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  The RO has rated the veteran's disability under 
Diagnostic Codes 7120 and 7121.  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestations under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14.  

The records from MD, M.D, of the veteran's June 2000 
hospitalization for left leg pain show acute deep vein 
thrombosis of the left leg.  The left thigh and calf were 
larger than the right; he had tenderness and a positive 
Homan's sign, excellent distal pulses and no leg edema.  He 
was treated with bed rest and anticoagulant therapy and he 
remained stable.  

The VA examiner in June 2003 noted the veteran's complaint of 
off and on mild leg pain and that he reported exercising the 
legs frequently on a daily basis.  The distal portion of the 
foot and toes were blue and felt colder.  There were no 
ulcerations, edema, erythema, or localized swelling or 
tenderness.  The pedal pulses were present and there was no 
calf tenderness or prominent varicosities except for medial 
superficial varicose veins of the left lower extremity.  The 
diagnoses included history of recurrent thrombophlebitis, 
asymptomatic now, normal Doppler study of the left lower 
extremity.  The Doppler study was reported as negative for 
thrombosis of the left lower extremity. 

VA outpatient record show in August 2003 that deep vein 
thrombosis was assessed as stable with 2+ pulses, no rash or 
ulceration, capillary refill in under two seconds, and no 
clubbing, cyanosis or edema being reported.  More recent 
reports show no edema of either leg in March 2004, October 
2004 and August 2005.  In April 2004 the left leg and foot 
were described as slightly edematous but without redness or 
significant tenderness and he had good pedal pulses.  Mild 
leg edema and a good pedal pulse were reported in May 2005.  

A VA examiner in September 2005 reported 1+ edema of the legs 
in spite of the fact that the veteran kept the legs elevated.  
He had some pigmentation of the distal lower extremities and 
the feet and a .25 cm area of open ulceration on the second 
digit of the left foot.  The dorsalis and tibial pedal pulses 
were not palpable and the capillary return was slow.  The 
examiner reviewed the claims file and noted recurrent 
thrombophlebitis and attendant complications.

The Board notes that the veteran is service-connected only 
for the left leg currently, although the recent examination 
referenced both lower extremities.  As noted previously the 
ratings are based on unilateral involvement.  That being 
said, the 20 percent evaluation contemplates persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  Clearly, 
prior to the September 2005 examination the 20 percent 
evaluation appears to be a generous rating in view of the VA 
examination in June 2003, the contemporaneous VA clinical 
records and earlier private treatment reports.  None of these 
showed any stasis changes or eczema or persistent edema.  He 
appeared well maintained with anticoagulants as reflected in 
the vein studies. 

However, applying the rating scheme liberally to the more 
recent evidence, the Board concludes that the veteran's 
manifestations more nearly approximate the 60 percent 
evaluation from the VA examination on September 21, 2005.  
Clearly, his disability has shown an appreciable increase in 
severity, albeit not with the massive board-like edema and 
constant pain at rest contemplated for the 100 percent 
evaluation.  The Board interprets the examiner's assessment 
of edema as reflecting persistence since it is apparently not 
relieved with elevation.  His circulation now appears 
appreciably diminished when compared to previous references 
to capillary refill.  Furthermore, he manifested pigmentation 
changes and ulceration for the first time which is sufficient 
to support persistent ulceration with the application of the 
benefit of the doubt rule.  The benefit of the doubt rule is 
applicable where, as here, the evidence does not preponderate 
against the claim for increase in the initial rating on a 
facts found basis.  The Board is unable to conclude from the 
record that the ulceration is only intermittent.  38 U.S.C.A. 
§ 5107 (West 2002); see also 38 C.F.R. § 3.102 (2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the veteran's 
attorney argued for extraschedular consideration but the RO 
did not find that the record warranted its application.  
However, the Board observes that record does not indicate the 
thrombophlebitis/varicose vein disability has required, for 
example, frequent hospitalization or has been shown to 
markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  Indeed, the record shows the veteran received 
substantial compensation for loss of use of his extremities 
and a need for A&A related to complications of multiple 
sclerosis (MS).  Furthermore, the percentage evaluation 
recognizes a substantial impairment and functional 
limitation.  The VA examiners have not described the 
disability from thrombophlebitis/varicose veins to be of a 
degree that rendered impracticable the application of the 
schedular criteria.  Nor does the record of treatment support 
that assessment.  Accordingly, an extraschedular evaluation 
is 


not warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996)(When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to an initial rating of 60 percent for 
thrombophlebitis/varicose veins of the left lower extremity 
is granted from September 21, 2005, subject to the 
regulations governing the payment of monetary awards.


REMAND

The record shows that the RO rating decision in November 2001 
denied entitlement to a higher rate of SMC than provided 
under 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(3).  This 
rate had been assigned based on the veteran's loss of use of 
the lower extremities due to MS and additional disability 
independently rated at 50 percent from March 16, 1995.  The 
veteran was assigned this intermediate rate based on meeting 
the basic criteria under 38 U.S.C.A. § 1114(l) and 38 C.F.R. 
§ 3.350(b).  At the time, the independent ratings included 30 
percent for right hand weakness due to MS, and 20 percent for 
left hand weakness due to MS.  The RO issued notice in 
November 2001.

The veteran's attorney filed a general notice of disagreement 
(NOD) in November 2002 and through the substantive appeal 
sought additional SMC based on the need for regular aid and 
attendance (A&A) under 38 C.F.R. § 3.350(h) or (i) and a rate 
of SMC payable under 38 U.S.C.A. § 1114(p)(2).  After further 
evaluation, the RO issued a rating decision in August 2003 
that in pertinent part granted service connection for loss of 
use of both hands due to MS, and entitlement to A&A from 
April 11, 2001.  As a result of this decision the veteran's 
SMC rate from April 11, 2001 was based on the loss of use of 
both hands under section 1114(m), the loss of use of all 
extremities under section 1114(o), and entitlement to A&A 
under section 1114(r)(1).  The RO issued notice in September 
2003.

The record shows that in October 2003, the RO received a NOD 
with the August 2003 decision.  The veteran's attorney filed 
the NOD and it requested the issuance of a SOC.  The attorney 
asked for the specific regulation relied on to rate the loss 
of use of the hands and in awarding SMC based on the need for 
A&A.  The attorney stated that after reviewing this 
information there would be a determination of whether to 
withdraw the NOD.  In response to a January 2004 RO letter 
seeking clarification of the NOD on these issues, the 
veteran's attorney asked the RO to provide the requested 
information "informally" as the "Reasons for Decision" 
section in the August 2003 rating decision did not provide 
the information sought.  Again, the attorney stated that upon 
review of the information she would advise the veteran 
whether or not to withdraw the NOD.  The attorney also 
requested a SOC if the information could not be provided 
"informally".  In view of the clarification, the NOD did 
not include the decision in August 2003 regarding the initial 
rating for a gastroesophageal reflux disorder.  See 38 C.F.R. 
§ 20.201.  

Thereafter, the record of correspondence between the RO and 
the veteran's attorney shows the RO in February 2004 provided 
an explanation of the SMC rating from the August 2003 
decision and the specific requirements for a higher rate of 
A&A that is available under section 1114(r)(2).  The attorney 
acknowledged receipt in February 2004 and, in essence, 
indicated that the information would be reviewed.  In March 
2004, the RO contacted the attorney regarding the status of 
the review and she advised the RO on the same day that she 
had not, as yet, completed the review.  According to the 
correspondence record, there was no reply to the RO follow-up 
inquiry dated August 2, 2004.  

Where there has been an initial RO adjudication of a claim 
and a NOD is filed in response to the RO determination, the 
claimant is entitled to a SOC, and the Board is obligated to 
insure that the procedural step is completed, thus requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  The Board's procedural 
rules in effect when this matter originated and as 
subsequently amended require that a NOD be withdrawn by the 
appellant or the representative in writing.  It cannot be 
inferred.  See 38 C.F.R. § 20.204 (2002) providing a NOD may 
be withdrawn in writing prior to the filing of a substantive 
appeal and that the RO may not withdraw a NOD after filing.  
In accord, 38 C.F.R. § 20.204 as amended at 68 Fed. Reg. 
13236 (Mar. 19, 2003).  

An appeal consists of a timely filed NOD, and after issuance 
of an SOC a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.   Thus, the "certification" annotated in the 
correspondence record and apparently reflected in an August 
27, 2004 RO letter to the veteran and his attorney does not 
confer jurisdiction as the certification must follow receipt 
of a timely substantive appeal.  38 C.F.R. § 19.35.  

Accordingly, the case is REMANDED for the following action:

The appellant should be issued a 
statement of the case addressing the 
claim for a higher rate of SMC based on 
the August 2003 rating decision wherein 
the RO granted entitlement to SMC under 
38 U.S.C.A. § 1114(o), including 
entitlement A&A under 38 U.S.C.A. 
§ 1114(r)(1), effective April 11, 2001.  
The veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


